Citation Nr: 1425381	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hand disorder to include the middle and ring fingers.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010, May 2012, and April 2013 rating decisions of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012 the Veteran testified at an RO hearing, and in December 2013 a video conference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In March 2014 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) for the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident, and for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow.  

In May 2014 the Board received an informal application (with supporting documents) for a claim of entitlement to service connection for a seizure disorder.  Further, during his December 2013 hearing, he asserted that he had a left hand disorder to include the middle and ring fingers and that compensation was warranted pursuant to the provisions of 38 U.S.C.A. § 1151.  See December 2013 hearing transcript at 14.  As these matters have not been adjudicated by the agency of original jurisdiction (AOJ) they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a left hand disorder to include the middle and ring fingers that began in service or has been shown to be causally or etiologically related to service or to a service-connected disability.

2.  The Veteran's for L-1 fracture status post motor vehicle accident is shown to be due to an event not reasonably foreseeable as a consequence of VA treatment.

3.  It is reasonably shown that the Veteran's seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow was due to an event not reasonably foreseeable as a consequence of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disorder to include the middle and ring fingers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151 are met for L-1 fracture status post motor vehicle accident.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).

3.  The criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151 are met for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

However, as the decision regarding the claims of entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident, and for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow is completely favorable to the Veteran, no further action, regarding such claims is required to comply with the VCAA.

Regarding the service connection claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to initial adjudication.  A January 2013 letter explained the evidence necessary to substantiate his claim for left hand disorder to include the middle and ring fingers, including as secondary to a seizure disorder, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran has not been accorded a VA examination in connection with his service connection claim.  With respect to the claim for service connection for left hand disorder to include the middle and ring fingers, an examination and a medical opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Here, the Veteran has not presented evidence indicating a nexus between his left hand disability and service or proximately due to a service-connected disability.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Further, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

38 U.S.C.A. §  1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In his December 7, 2012 informal claim for service connection for a left hand condition to include middle and ring fingers, the Veteran contended that he had left hand disability due to falling at the mall after having a seizure.  He asserted that on December 20, 2012 he would undergo surgery of his left hand at a VA hospital due to a fall he had on September 9, 2011 (at the mall) that was caused by a seizure.  At the December 2013 hearing, the Veteran responded "No," when asked if his left hand was injured secondary to an assault, and if he had a prior injury to the left hand due to an assault.  He stated that his left hand was fine until he had the seizure at the mall; and in addition to the right hand and fingers and right arm and left elbow, he also injured his left hand and fingers.

It is noteworthy that (as of this decision) the Veteran has been granted compensation under 38 U.S.C.A. § 1151 for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow, which he also claimed occurred September 9, 2011 due to a fall at the mall.  At the time of filing that 38 U.S.C.A. § 1151 claim (December 2011) he did not claim injury to his left hand and ring and long fingers.  Nor did he submit any medical evidence that injury to his left hand and ring and long fingers occurred at the time of the fall at the mall in September 2011.  Medical evidence of a left hand injury (prior to September 2011) is reported in VA outpatient treatment reports.  He was seen in January 2011 and again for follow-up in April due to continued swelling and pain especially of the left wrist; and during those times, he reported that his left mid finger gets stuck with pain, and had left trigger finger problems.  A March 2011 report noted the Veteran was seen for follow-up for injuries to his left hand from a January 2011 assault.  An April 2011 VA emergency room progress report noted that the Veteran reported he was injured by the police when he was handcuffed and kicked on both hands.  Based on this evidence the RO adjudicated the claim on a direct service connection basis.  

There is no medical evidence of any left hand disorder to include middle and ring fingers in service, and the Veteran does not claim so.  At the December 2013 video conference hearing, he testified that his left hand disorder to include middle and ring fingers is not related to service.  When asked whether he was contending that the left hand disorder was due to service, he stated "[n]o, it's not from the service."

Moreover, there is no medical evidence of a nexus between the claimed left hand disorder to include middle and ring fingers and a service-connected disability to warrant service connection on a secondary basis.  While a claim that a service connected disorder caused or aggravated a non-service-connected disorder could be a viable one, here, the Veteran is not service-connected for a seizure disorder.  Therefore, service connection cannot be established for left hand disorder to include middle and ring fingers on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the claim for service connection for left hand disorder to include middle and ring fingers as secondary to a seizure disorder must be denied as a matter of law.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1151 Claims

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident and for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow.  Specifically, he asserts he has a back (L-1) fracture due to a motor vehicle accident and the motor vehicle accident was due to a decrease in his blood sugar after a VA medical provider increased his insulin dosage; and that he had a seizure in September 2011 due to taking Tramadol, prescribed by a VA doctor for his back pain.

Title 38 U.S.C.A. § 1151 provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

L-1 Fracture Status Post Motor Vehicle Accident

Of record is an April 19, 2010 treatment records from Yale-New Haven Hospital noting the Veteran was brought, by ambulance, to the emergency department, and reported a history of diabetes, hypertension, and back pain status post motor vehicle crash with a positive loss of consciousness after his car hit a tree.  He had been found several feet from the car unconscious in the bushes.  On EMS [emergency medical services] arrival at the scene of the accident the Veteran's finger stick was 89.  He was given Narcan and an amp of D50 at the scene.  He vomited bright red blood, complained of chest, abdomen, and back pain upon arrival to the hospital.  X-rays showed one displaced anterior-superior L1 vertebral body fracture.  It was noted that his diabetes and blood glucose were poorly controlled.  The principal diagnosis was motor vehicle crash, question ejected from vehicle, positive loss of consciousness.  The "other" diagnosis was hypoglycemia.  

VA outpatient treatment reports show the Veteran's insulin dosage had been gradually increased from 35 units twice a day to 45 units twice a day during the time period of September 2009 to December 2009.  On April 2, 2010 he was seen by VA emergency department for a blood sugar check because he felt "shaky and sweaty".  His active medications included insulin (45 units).  His blood sugar was 84.  His assessment at that time was mild hypoglycemia symptoms, resolved; blood sugar in normal range.  It was acknowledged that he may need a reduction in his insulin dose if he notes recurrent hypoglycemic episodes.  On April 30, 2010 the Veteran reported to VA that he had a motor vehicle accident due to the insulin his VA doctor had prescribed; he had low sugar, passed out and crashed his car.  

In March 2014, the Board requested that a VHA medical expert review the Veteran's claims file and provide an advisory medical opinion to address the critical medical questions in this case.  The April 2014 VHA expert's response states, "I do have to assume that his accident was related in some way to his blood sugar....It is extremely rare for someone to have a low blood sugar if the person isn't taking something to lower their blood sugar like insulin.  So, yes, it is as likely as not that the problems with the blood sugar were related to his insulin that was prescribed by his VA doctor."

In further response, VHA expert stated, "I feel the prescribing of insulin to this [Veteran] with the blood sugars and A1C he had was completely appropriate and well within any standard of medical care.  The prescribing of the insulin at the doses given was in no way reflective of carelessness, negligence, lack of proper skill, or error in judgment on the part of any VA provider caring for this [Veteran].  I do not believe that the incident could have been foreseen with the reasonable dose of insulin this patient was being given.  Perhaps the [Veteran] could have been counseled more about eating regular meals as he had said he had eaten smaller meals before going to the ER on 4/2/14."

The Board finds the April 2014 VHA medical advisory opinion probative of the instant claim.  In particular, the VHA medical advisory opinion finds the evidence in equipoise as to whether there is a relationship between the VA (insulin) treatment and the accident which led to the Veteran's back fracture.  The examiner explains a persuasive rationale and cites to current medical principles in support of the opinion provided.  Notably, the Board finds no reason to question the opinion of the VHA medical advisor given his expertise and the fact that his opinion was based on an extensive review of the claims file and was accompanied by a detailed explanation of rationale, with citation to the factual data.  Consequently, based upon the opinion by VHA medical advisor, the Board finds that the Veteran has satisfied the criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident, and the appeal in the matter is granted.  

Seizures, With Residual Injuries

On September 9, 2011 the Veteran had a seizure at the mall and sustained injury to his forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow.  He reported that he was feeling fine that day, but at the onset of the episode, he began experiencing blurred vision and hearing loss.  He "thought he was aware of things but wasn't," and that he "couldn't communicate with his body."  He fell, and did not remember much after that.

In this regard his medical history reveals he was initially prescribed Tramadol (to take as needed) in June 2009 so that he could increase his activity after falling and injuring his hip (this was prior to sustaining the back fracture).  He had one other seizure, previously, which occurred in June 2011 and it was treated as associated with hypoglycemia.  A September 2011 VA treatment report (in Virtual VA) notes that the Veteran was discontinued on Tramadol after the second seizure (September 2011), which he associated with multiple side effects, such as tactile hallucinations, being "off-balance", and "noises" in his ears.  It was also noted that "Given the apparent lack of anatomical focus, it is possible these seizures were related to lowering of seizure threshold by tramadol, and/or hypoglycemia.  Therefore, it is possible that the patient may not experience further seizures if tramadol is held."  The treating physician noted several times that the Veteran had been "started on tramadol in May 2011 for back pain."  A February 2012 treatment record (in Virtual VA) indicated that the Veteran's seizures were "likely from combination several meds used by vet at once."

In March 2014, the Board requested that a VHA medical expert review the Veteran's claims file and provide an advisory medical opinion to address the critical medical questions in this case.  The April 2014 VHA expert's response states, "I will give the [Veteran] the benefit of the doubt and assume that he in fact had a seizure at the mall in Sept 2011.  As I mentioned above, Tramadol can lower the seizure threshold.  Therefore, I feel it is as likely as not that the Tramadol caused the seizure."

The VHA medical expert further stated, "The prescribing of the Tramadol was in no way reflective of carelessness, negligence, lack of proper skill, or error in judgment on the part of any VA provider caring for this patient.  I do not believe that incident could have been foreseen with the reasonable dose of Tramadol which this [Veteran] was being given . . . ."  

The Board finds the April 2014 VHA medical advisory opinion probative of the instant claim.  In particular, the VHA medical advisory opinion provides an equipoise opinion as to whether the VA (Tramadol) treatment caused the seizure which led to the Veteran's various injuries.  The examiner explained that even though Tramadol can lower the seizure threshold, especially in combination with other medications known to lower the seizure threshold on their own, it is considered safe to use Tramadol at lower doses.  VHA medical advisor emphasized that the Veteran was given 1/4 of the allowed maximum dose of tramadol; and the 50 mg of Tramadol the Veteran was taking twice a day (at the time of the incident) was 1/2 of the 100 mg two times a day.  He had not had a seizure on the higher dose of Tramadol.  Therefore, it could not be reasonably foreseen that the Tramadol would have caused the seizure at the doses this [Veteran] was given.  Here again, the Board finds no reason to question the opinion of the VHA medical advisor given his expertise and the fact that his opinion was based on an extensive review of the claims file and was accompanied by a detailed explanation of rationale, with citation to the factual data.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that his § 1151 claims should be granted.  Consequently, the Board finds that the Veteran has satisfied the criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151 for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow and his appeal in the matter must be granted.  


ORDER

Service connection for a left hand disorder to include the middle and ring fingers, including as secondary to a seizure disorder is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for L-1 fracture status post motor vehicle accident is granted, subject to the regulations governing payment of monetary awards.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for seizures, with residual injuries to forehead, right side of head, right eye, right cheek, nose, lip, chipped tooth, jaw, neck, right hand fingers, right arm, and left elbow is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


